 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470Leisure Knoll Association, Inc. and Richard Musetti and Dorothy Whitmer.  Case 29ŒCAŒ20014 January 28, 1999  DECISION AND ORDER  BY MEMBERS FOX, LIEBMAN, AND BRAME  On December 3, 1997, Administrative Law Judge D. Barry Morris issued the attached decision. The Respon-dent filed exceptions and a supporting brief, and the General Counsel filed exceptions and a brief in support of part of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions3 and to adopt the recommended Order as modified.4 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Leisure Knoll Association, Inc., its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(f). ﬁ(f)  Within 14 days after service by the Region, post at its facility in Ridge, New York, copies of the attached notice marked ‚Appendix.™4 Copies of the notice, on forms provided by the Regional Director for Region 29, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since November 17, 1995.ﬂ                                                                                                                      1 We agree with the judge™s ruling, set forth in sec. II,B,7 of his de-cision, that the General Counsel was not required to produce the tape recording and transcript in question under Sec. 102.118(d) of the Board™s Rules and Regulations. See Delta Mechanical, Inc., 323 NLRB 76, 77 (1997); JMB Properties Co., 305 NLRB 978, 984 (1991); U.S. v. Skillman, 442 F.2d 542, 553Œ554 (8th Cir. 1971);  and U.S. v. Sopher, 362 F.2d 523, 525Œ526 (7th Cir. 1966). 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 3 The Respondent contends that its unilateral changes found unlaw-ful by the judge were implemented more than 6 months prior to the filing of the unfair labor practice charge and thus were time barred under Sec. 10(b) of the Act. As this affirmative defense was not raised in the Respondent™s answer or at the hearing, however, it is waived. See Public Service Co., 312 NLRB 459, 461 (1993). 4  In conformity with Excel Container, Inc., 325 NLRB 17 (1997), we modify the judge™s recommended Order to require, in the event that the Respondent has gone out of business or closed the facility involved in these proceedings, that the Respondent mail a copy of the notice to all current employees and former employees employed by the Respon-dent at any time since the date of the first unfair labor practice, Novem-ber 17, 1995, rather than the date the charge was filed.   Emily, DeSa, Esq., for the General Counsel. Robert M. Ziskin, Esq., of  Commack, New York,  for the Respondent. DECISION STATEMENT OF THE CASE D. BARRY MORRIS, Administrative Law Judge.  This case was heard before me in New York City on December 4Œ5, 1996, and May 30, 1997.  On a charge filed on May 21, 1996,1 a complaint was issued on September 25, alleging that Leisure Knoll Association, Inc. (the Respondent) violated Section 8(a)(1), (3), and (5) of the National Labor Relations Act (the Act).   The Respondent filed an answer denying the commis-sion of the alleged unfair labor practices. The parties were given full opportunity to participate, pro-duce evidence, examine and cross examine witnesses, argue orally, and file briefs.  Briefs were filed by the General Counsel and the Respondent. On the entire record of the case, including my observation of the demeanor of the witnesses, I make the following FINDINGS OF FACT I.  JURISDICTION The Respondent, a New York corporation with its principal office and place of business in Ridge, New York, has been engaged in maintaining the property surrounding 701 homes.  The Respondent has admitted, and I find, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  In addition, it has been admitted, and I find, that Local 806, International Brotherhood of Teamsters, AFLŒCIO is a labor organization within the meaning of Section 2(5) of the Act. II.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Facts 1.  Background Since 1984 the Union has been the designated exclusive col-lective-bargaining representative of a unit consisting of lead-men, mechanic/maintenance men, handymen/grounds keepers, seasonal help and housekeepers.  Such recognition has been embodied in successive collective-bargaining agreements, the most recent of which was effective for the period November 1, 1992, to October 31, 1995. 2.  Unilateral changes General Counsel™s Exhibit 2 is a copy of the collective-bargaining agreement in effect from November 1, 1992, until October 31, 1995.  It provides for the payment of time-and-a-  1 All dates refer to 1996 unless otherwise specified. 327 NLRB No. 93  LEISURE KNOLL ASSN. 471half on Saturdays and double time
 for Sundays and holidays.  
Article VIII, dealing with holidays,
 does not list Martin Luther 
King™s birthday as a paid holiday. 
 The parties stipulated that 
since November 17, 1995, Sundays and holidays have been 
paid at the rate of time-and-a-half, not double time.  Richard 
Musetti, a steward and leadman, credibly testified that Martin 
Luther King day was a paid holiday in 1996, whereas it was not 
a paid holiday from 1992 through 1995. 
 3.  Dorothy Whitmer 
Dorothy Whitmer, a housekeeper
 employed by the Respon-
dent, appeared to me to be a credible witness.  She testified that 
on May 9 she punched in at 8:01 
a.m.  She was responsible for 
opening the craft center and she testified that she normally 
opened it around 8:10 a.m.  Whitm
er testified that on May 9 
when she came to the craft center it was already opened, she 

then walked over to the recreation hall and it was also already 
opened.  She testified that when she came into the recreation 
center Edward Kubica, the Responde
nt™s manager, told her that 
ﬁhe wanted the buildings opened at 8 o™clock.ﬂ  She replied: 
 Well I punch in at 8.  So he says but he wanted the 
craft center, the rec hall open at 8 o™clock.  And I said well 
it takes me time to get down here, by the time I get down 
here and open the craft center and the rec halls, its 10 after 
eight.  So he wanted . . . me to come in earlier, a couple of 
minutes earlier every day, 15 minutes  . . . . 
Q. And what did you say? 
A. And I said . . .  that™s fine with me but I wanted to 
get paid for it.  That™s all I ask.  It™s a job. 
Q. And what did Mr. Kubica respond? 
A. He said . . .  he would give me 15 minutes to half an 
hour at the end of the week. 
Q.  And what did you say? 
A.  I disagreed with that. 
Q. What did you say? 
A. I said if I come in 15 minutes early a day, I want 15 
minutes a day pay for coming in. 
 Whitmer testified that Kubica became angry and ﬁhe told me 
to go down and punch out.ﬂ The 
following day Kubica told 
Musetti that he wanted to speak to him and Whitmer after 
work.  When Whitmer and Musetti went into Kubica™s office, 
Kubica handed Whitmer a warning notice which she refused to 
sign. Musetti testified that on May 9 when he came to the recrea-
tion hall Kubica told him that Whitmer ﬁgot snippy with him 
and he was sending her home and punching her card out.ﬂ 
Musetti testified that on May 10, after Kubica gave Whitmer 
the warning notice, Kubica asked Musetti to initial it.  Musetti 
replied, ﬁI don™t want to initial it because I don™t agree with it either.ﬂ  Musetti credibly testified that Kubica then told him ﬁIf 

I didn™t sign it he wouldn™t need a leadman here.ﬂ 
B.  Discussion and Conclusions 
1.  Suspension and warning of Whitmer 
I have credited Whitmer™s te
stimony that on May 9, after 
Kubica told her that he wanted her to come in a couple of min-
utes earlier every day she answered him that she wanted to get 
paid for it.  He then told her 
that he would give her 15 minutes 
to a half-an-hour extra pay at the end of the week, with which 
she disagreed.  She told Kubica ﬁif I come in 15 minutes early a 
day, I want 15 minutes a day pay 
for coming in.ﬂ  At that point 
Kubica told her to punch out and on May 10 handed her a 

warning notice.  Respondent argues that Kubica was justified in 
disciplining Whitmer because of her ﬁbelligerent attitude with 
respect to opening the recreation and craft halls in a timely 
fashionﬂ and because she ﬁengaged in insubordination and 
stated that she was not going to punch out.ﬂ  I find that Kubica 
retaliated against Whitmer by su
spending her and issuing her a 
written warning because she would not agree to change her 
present terms and conditions of 
employment negotiated by the 
Union and in direct response to her failure to go along with 

Kubica™s proposal that she be paid 15 or 30 minutes extra pay 
at the end of the week.  I find that Respondent™s suspension of 
Whitmer and the warning were violations of Section 8(a)(1) and (3) of the Act.  The Respondent has not satisfied its burden 

of demonstrating that the ﬁsam
e action would have taken place 
even in the absence of th
e protected conduct.ﬂ  See 
Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982). 
2.  Bypassing the Union 
The complaint alleges that by Kubica negotiating with 
Whitmer whether to pay her 15 minutes to 30 minutes at the 
end of the week he bypassed the 
Union in violation of Section 8(a)(5) of the Act. I find that by dealing directly with Whitmer 
concerning her wages, the Res
pondent unlawfully bypassed the 
Union and failed in its duty to bargain exclusively with the 

Union, in violation of Section 8(
a)(5) and (1) of the Act.  See 
E. I. Dupont & Co
., 311 NLRB 893, 919 (1993). 
  3.  Threatened demotion 
Musetti  testified that on May 10 after Kubica gave Whitmer 
the warning notice, Kubica asked Musetti to initial it.  Musetti 
replied, ﬁI don™t want to initial it because I don™t agree with it either.ﬂ  I credit Musetti™s testimony that Kubica then told him 
ﬁif I didn™t sign it he wouldn™t n
eed a leadman here.ﬂ  Musetti 
was the shop steward and in that capacity he accompanied 

Whitmer when she was handed the warning notice.  He was 
thus engaged in concerted 
protected activity.  See 
Guardian 
Industries Corp., 319 NLRB 542, 549 (1995).  I find that Ku-
bica™s statement to Musetti that if he didn™t sign the warning 

notice he ﬁwouldn™t need a leadman hereﬂ threatened Musetti 
with demotion because of his protected activities, in violation 
of Section 8(a)(1) of the Act. 
4.  Unilateral changes 
I find that General Counsel™s Exhibit 2 is the authentic copy 
of the collective-bargaining agreement which was in effect 
from November 1, 1992, until Oct
ober 31, 1995.  It provides 
for payment of time-and-a-half on Saturdays and double time 
for Sundays and holidays.  Article VIII, dealing with holidays, 
does not list Martin Luther King™s birthday as a paid holiday.  
The parties stipulated that si
nce November 17, 1995, Sundays 
and holidays have been paid at 
the rate of time-and-a-half, not 
double time.  In addition, I find that Martin Luther King day 
was a paid holiday in 1996, whereas it was not a paid holiday 
from 1992 through 1995.  While certain changes to the contract 
were negotiated, I credit the testimony of Donald Calagna, the 
Union™s representative,  that he told the Respondent that he had 
to bring the package to the membership to have them vote on it.  
The membership rejected the proposals.  I find that by institut-
ing Martin Luther King day as a paid holiday and by failing to 
pay double pay since November 17, 1995, for work performed 
on Sundays and holidays, the Respondent engaged in unilateral 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472 changes without notice to the Un
ion and without affording the 
Union an opportunity to bargain, in violation of Section 8(a)(1) 
and (5) of the Act.  See 
American Ambulance
, 255 NLRB 417 (1981), enfd. 692 F.2d 762 (9th Cir. 1982). 
5.  Threat of termination 
On May 31 Whitmer discovered 
that her paycheck included 
pay for an extra half hour which she was not entitled to.  She 
found out that another employee, Voccia, had been underpaid 
for half an hour.  Whitmer was very upset that she was overpaid 
and that Voccia was underpaid. 
 I credit Whitmer™s testimony 
that she told this to Kubica and he replied to her ﬁI guess I have 

to fŠ fire everybody then.ﬂ  
This testimony was corroborated 
by Tina Martin, who credibly testified that she heard Whitmer 

tell Kubica ﬁit wasn™t fair that
 Mr. Voccia got docked a half-
hourﬂ and then Kubica ﬁyelled and screamed and said do I have 

to fŠ fire you all?ﬂ  I find that Whitmer was engaged in con-
certed, protected activities in speaking to Kubica about a fellow 
employee not being docked the half-hour.  See 
Guardian Indus-tries Corp., 
supra, 319 NLRB at 549; 
Wilson Trophy Co. v. 
NLRB, 989 F.2d 1502, 1507 (8th Cir. 1993).  I find that 
Kubica™s statement was a threat to terminate the employees, in 
violation of Section 8(a)(1) of the Act. 
6.  Subcontracting 
The complaint alleges that during March the Respondent 
subcontracted work always prev
iously performed by employees 
in the bargaining unit to an outside contractor, in violation of 
the contract.  The General Counsel maintains that the Respon-
dent subcontracted sandblowing work during a weekend in 
March without notification to th
e Union.  During the period 
March 16, 1992, through March 15, 1995, the Respondent 

maintained a lawn maintenance contract with Priority Land-
scape Construction Corporation.  Thereafter, a similar lawn 
maintenance contract was ente
red into covering the period 
March 1, 1996, through February 28, 1998, with Emerald 
Landscaping, Inc. Musetti conced
ed that the Respondent used 
Emerald Landscaping for sandblowing in 1996.  Musetti also 
conceded that he did not see 
anyone blowing sand on weekends 
during 1996.  Kubica credibly testified that during 1996 Emer-

ald™s employees did not perform any sandblowing duties on 
weekends.  This testimony was uncontroverted.  I find that the 
General Counsel has not sustaine
d its burden of showing that 
the Respondent subcontracted sandblowing work during a weekend in March, in violation 
of the Act.  Accordingly, the 
allegation is dismissed. 
7.  Tape recording 
The Respondent contends that Musetti™s testimony should be 
stricken since counsel for the General Counsel failed to turn 
over and produce a tape recording and transcript of Musetti™s 
conversation with Kubica prior to the General Counsel™s rebut-
tal.  The Respondent contends 
that the tape recording and the 
transcript of the tape recording constitute ﬁstatementsﬂ within 
the meaning of Section 102.118 of the Board™s Rules. 
Section 102.118(d) states: 
   The term called ﬁstatementﬂ as used in subsections 
(b) and (c) of this section means: (1) a written statement 
made by said witness and si
gned or otherwise adopted or approved by him; or (2) a stenographic, mechanical,  elec-
trical, or other recording, or a transcription thereof, which 
is a substantially verbatim recital of an oral statement 
made by said witness to an agent of the party obligated to 
produce the statement and recorded contemporaneously 

with the making of such oral statement. 
 Clearly the term ﬁstatementﬂ 
referred to in Section 102.118 
refers to a statement by the witn
ess.  What is involved in this 
proceeding is a tape recording of a conversation by the Re-

spondent™s manager, Kubica.  I find that the General Counsel 
was not required to turn over the material pursuant to Section 
102.118.  See Caterpillar, Inc
., 313 NLRB 626, 627 fn. 4 
(1994).  With respect to the us
e of the tape recording, in 
McAllister Bros.
, 278 NLRB 601 fn. 2 the Board stated that it 
has ﬁsometimes found tape record
ings of employee meetings to 
be the best evidence of what was said.  See, e.g., 
Algreco 
Sportswear Co., 271 NLRB 499, 505 (1984).ﬂ 
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By threatening demotion and 
by threatening to terminate 
employees for protected activiti
es, the Respondent has engaged 
in unfair labor practices within the meaning of Section 8(a)(1) 

of the Act. 4. By suspending Whitmer and issuing her a warning for pro-
tected activities, the Responden
t has engaged in unfair labor 
practices within the meaning of 
Section 8(a)(1) and (3) of the 
Act. 
5. By bypassing the Union and by making unilateral changes 
without notice to the Union, the Respondent has engaged in 
unfair labor practices within of 
the meaning of Section 8(a)(1) 
and (5) of the Act.      
6. The aforesaid unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 

2(6) and (7) of the Act. 
7. The Respondent has not violated the Act in any other 
manner alleged in the complaint. 
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find it n
ecessary to order the Respondent 
to cease and desist therefrom and to take certain affirmative 
action designed to effectuate the policies of the Act. 
The Respondent having unlawfully suspended Dorothy 
Whitmer, I find it necessary to order the Respondent to make 
her whole for any loss of earnings she may have suffered.  
Backpay shall be computed in accordance with the formula 
approved in F. W. Woolworth Co
., 90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).
2  In addition, Respondent having ceased 
paying the employees double pay for work performed on Sun-
days and holidays since November 17, 1995, I shall order the 
Respondent to make the employ
ees whole for any loss of earn-
ings they may have suffered, with interest as computed in 
New 
Horizons for the Retarded
, supra. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3                                                           
 2 Under 
New Horizons, interest is computed at the ﬁshort-term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621.
  3  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
 LEISURE KNOLL ASSN. 473ORDER The Respondent, Leisur
e Knoll Association, Inc., Ridge, 
New York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with
 demotion or termination, 
suspending employees, and issu
ing warnings to employees 
because they engaged in protected activities. 
(b) Bypassing the Union or unilaterally changing terms and 
conditions of employment. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of their rights under Sec-
tion 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Make whole Dorothy Whitmer for any loss of earnings 
she may have suffered because of her suspension, with interest, 

in the manner set forth in the remedy section of this decision. 
(b) Within 14 days from the date of this Order remove from 
its files any reference to the unlawful warning to Whitmer, and 
within 3 days thereafter notify Wh
itmer in writing that this has 
been done and that the warning will not be used against her in 
any way. 
(c) On request, recognize and ba
rgain collectively with the 
Union as the exclusive representative of the employees in the 
following appropriate unit concerning terms and conditions of 
employment: 
 Leadmen, mechanic/maintenance men, handymen/grounds 
keepers, seasonal help and housekeepers. 
 (d) On request, reinstate the practice of paying double time 
for Sunday and holiday work an
d on request eliminate Martin Luther King day as a paid holiday and make the employees 

whole for any loss of earnings, with interest in the manner set 
forth in the remedy section. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (f) Within 14 days after service by the Region post at its fa-
cility in Ridge, New York, copies of the attached notice marked 
ﬁAppendix.ﬂ9  Copies of the notice, on forms provided by the 
Regional Director for Region 29, 
after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
                                                                                            
 adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
9  If this Order is enforced by a Judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of  the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone ou
t of business, the Respondent shall duplicate and mail, at its own expense, a copy of the no-
tice to all current employees and former employees employed 
by the Respondent at any time since May 21, 1996. 
(g) Within 21 days after service by the Region file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
  APPENDIX  
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT threaten employ
ees with demotion or ter-mination, suspend employees and 
issuing warnings to employ-
ees because they engage in protected activities. 
WE WILL NOT bypass the Union or unilaterally change 
terms and conditions of employment. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of their rights 
under Section 7 of the Act. 
WE WILL make whole Dorothy Whitmer for any loss of 
earnings she may have suffered because of her suspension, with 
interest. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any reference to the unlawful warn-

ing to Whitmer, and within 3 da
ys thereafter notify Whitmer in 
writing that this has been done and that the warning will not be 
used against her in any way. 
WE WILL, on request, recognize and bargain collectively 
with the Union as the exclusive representative of the employees 
in the following appropriate unit concerning terms and condi-
tions of employment: 
 Leadmen, mechanic/maintenance men, handymen/grounds 

keepers, seasonal help and housekeepers.  
 WE WILL, on request, reinstate the practice of paying dou-
ble-time for Sunday and holiday 
work and, upon request, elimi-nate Martin Luther King day as a paid holiday and make the 
employees whole for any loss of earnings, with interest. 
                LEISURE KNOLL ASSOCIATION, INC. 
 